Per Curiam.
Motion to dismiss an appeal in chancery in a case where *215tbe evidence had been taken in open court, for the reason that tbe notices of appeal and of settling a ease upon the evidence, bad'been served upon the complainant (appellee) in person, instead of bis solicitor of record.
It appearing, however, that tbe complainant was himself a solicitor of tbe court and bad taken part in tbe management and trial of the case, and that when tbe notices were served upon him, be made no objection to such service being made upon himself instead of bis solicitor, which, if made, would have enabled the solicitor for the appellant at once to Lave corrected tbe error and made tbe service upon the solicitor: Held, that bis own conduct, having tended to
mislead the appellant’s solicitor into tbe belief that sucli service was satisfactory, complainant cannot now object to the validity of tbe notice for tbe purpose of dismissing the appeal or invalidating the case settled upon such notice.
Motion denied.